Citation Nr: 1502418	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and panic disorder with agoraphobia, on a direct basis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and panic disorder with agoraphobia, as secondary to a service-connected low back disability.

3.  Entitlement to service connection for sexual dysfunction, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2, 1995 to May 12, 1995, and from May 13, 2002 to November 4, 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010 the Board remanded the claims to the RO to schedule a requested Travel Board hearing.  In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2011 and January 2013, the Board again remanded the claims further evidentiary development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and panic disorder with agoraphobia, on a direct basis, and of entitlement to service connection for sexual dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence received by VA on March 3, 2010, prior to the promulgation of a decision by the Board, the Veteran indicated his intention to withdraw from appellate review his claim for an acquired psychiatric disorder as secondary to a service-connected low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an acquired psychiatric disorder,          to include major depressive disorder and panic disorder with agoraphobia, as secondary to a service-connected low back disability, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(a) (2014).

The RO certified for appeal to the Board the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and panic disorder with agoraphobia.  In correspondence dated March 3, 2010, after certification of the claim to the Board, the Veteran expressed concern that the RO had adjudicated that claim, in part, as secondary to his service-connected low back disability.  He requested that previous statements he submitted not be interpreted as asserting such a theory of entitlement.  The Veteran's written correspondence regarding a claim of entitlement to service connection for an acquired psychiatric disability on a secondary basis satisfies the requirements for withdrawal of a substantive appeal.

The Board acknowledges that its January 2013 remand instructions included            a request for a medical opinion on whether the Veteran's current psychiatric diagnoses were caused by or permanently worsened beyond normal progression    by his service-connected low back disability.  However, that remand instruction  was erroneous in light of the Veteran's March 2010 correspondence withdrawing the secondary service connection claim.  Neither the Veteran nor his representative   has alleged at any time since the March 2010 correspondence that his psychiatric disorder is secondary to his service-connected back disability.  

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and panic disorder with agoraphobia, as secondary to a service-connected low back disability, there remain no allegations of errors of fact or law for appellate consideration as to that aspect of his claim.  Therefore, the claim for service connection on a secondary basis is dismissed.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion"); see also Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).


ORDER

The appeal concerning the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and panic disorder with agoraphobia, as secondary to a service-connected low back disability, is dismissed.



REMAND

Regarding the Veteran's claim for service connection on a direct basis for an acquired psychiatric disorder, to include major depressive disorder and panic disorder with agoraphobia, the Board finds that additional development is required prior to appellate review.

The Veteran was afforded VA examinations in connection with his psychiatric claim in August 2009 and February 2013.  Although the accompanying medical opinions discussed whether his diagnosed depression is related to service, they did not discuss whether his diagnosed panic disorder is related to service.  Accordingly, the Board finds that remand to obtain such an opinion is required.

The Veteran's claim for service connection for sexual dysfunction as secondary     to his psychiatric disorders is inextricably intertwined with his claim for service connection for an acquired psychiatric disorder and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from February 2013 to the present that are relevant to the Veteran's claims.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, send the claims file to a VA psychiatrist or psychologist for review.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

Following review of the claims file, the reviewer should provide an opinion as to whether the Veteran's panic disorder with agoraphobia at least as likely as not (50 percent or greater probability) arose during service or is otherwise related to his periods of active duty service.  The reviewer should explain the medical basis for the conclusion reached, to include why the medical findings indicate the current disability is or is not related to the Veteran's described in-service experiences and symptoms.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits      sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


